Citation Nr: 9909202	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that continued a 10 percent evaluation for 
the veteran's service-connected left knee disorder.  Rating 
decisions in July 1995 and March 1997 granted a 20 percent 
evaluation for the left knee disorder from December 3, 1993, 
the date the veteran reopened his claim.  

The appeal was previously remanded by the Board in January 
1998.  


REMAND

The record reflects that the veteran has reported that he 
experiences pain in his left knee as well as episodes of 
locking and inability to flex the knee.  He has also reported 
weakness with inability to support his weight at times.  The 
report of the June 1998 examination reflects, inter alia, 
that the veteran indicated that pain was relieved with rest.  

The January 1998 Board remand, citing DeLuca v. Brown, 8 Vet. 
App. 202 (1995) requested that an examination be accomplished 
with the examiner offering an opinion regarding whether there 
would be additional limits on functional ability during 
flareups, with the expression being given in additional 
degrees of limitation of motion if possible.  The examiner 
was to indicate, if applicable, whether such an expression 
was impossible to offer.  A review of the June 1998 
examination does not reflect that the examiner expressed an 
opinion as to whether or not there would be additional loss 
of range of motion during flareups and it does not indicate 
that the examiner indicated that such an expression was 
impossible.  In Stegall v. West, 11 Vet. App. 268 (1998), it 
was held that a remand by the United States Court of Appeals 
for Veterans Claims or the Board conferred on the veteran, as 
a matter of law, the right to compliance with the remand.  

In a June 1998 statement the veteran indicated that he had 
only been seen by VA doctors in Grand Island or Omaha.  He 
indicated that he had been seen at the Grand Island VA 
Medical Center every three months for a knee condition, but 
did not indicate whether or not he had been seen at Omaha for 
a knee condition.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence, including competent 
independent private medical evidence, 
regarding his left knee disability.  

2.  The RO should also contact the 
veteran and request that he provide the 
names, addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee disorder 
in recent years.  He should be 
specifically requested to advise whether 
he has received treatment for his left 
knee disorder at the Omaha VA Medical 
Center in recent years.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including treatment records 
from the Grand Island VA Medical Center 
from June 18, 1998, to the present, as 
well as any indicated records at the 
Omaha VA Medical Center, that are not 
currently of record.  

3.  Then, the RO should arrange for a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected left knee 
disorder.  All indicated studies, 
including X-rays, should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected left knee disorder, 
including setting forth in degrees of 
excursion any limitation of motion of the 
affected joint.  The examiner is also 
requested to:  (1) express an opinion as 
to whether pain that is related to the 
veteran's left knee disorder could 
significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected left 
knee disorder, the affected joint 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion it 
should be so stated.  The scar that is 
residual to the excision should be 
examined and the examiner should comment 
on whether or not it is superficial, 
poorly nourished, has repeated 
ulceration, is tender and painful on 
objective demonstration, or affects the 
function of any part.  A complete 
rationale should be provided for any 
opinion offered.  

4.  The RO should review the examination 
report to determine if it satisfies the 
above request.  If not, it should be 
returned as inadequate.  

5.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); VAOPGCPREC 23-97; VAOPGCPREC 
9-98; and DeLuca, where applicable.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

- 6 -


